Order, Supreme Court, New York County (Jane S. Solomon, J.), entered April 6, 2006, which granted the motion by third-party defendant for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
Third-party defendant made an uncontroverted showing that it neither installed nor maintained the shower door or its component parts, including the roller assembly. The sole submission by third-party plaintiffs in opposition was the affidavit of the construction manager during the renovation of the hotel in the mid-1990s, when the shower door was purportedly installed. This failed to raise an issue of fact as to whether perceived defects years earlier had contributed in any way to the occurrence of the alleged accident (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Concur—Friedman, J.P., Sullivan, Nardelli, Catterson and McGuire, JJ.